AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case for Revocations


                                                    s
                                    UNITED TA TES DISTRICT                                  colJR~ 0 2019_J
                                          SOUTHERN DISTRICT OF CALIFORNik                             CLHlK us ;•is i RICT couRT
                                                                                                SOUTHERf\J )ISi ;11c:i Of-' CALIFOi~',il,\
             UNITED STATES OF AMERICA                                JUDGMENT IN A CBJMINAJ, CAS~I_:.:~ '
                                                                     (For Revocation of Probation or Supervised Re
                                                                     (For Offenses Committed On or After November , 1987)
                               v.
                       Jessie Gonzalez
                                                                        Case Number:         13-cr-04193-JAH-1
                                                                     Debra Ann Dilorio
REGISTRATION NO.                                                     Defendant's Attorney
31187.198
o-
THE DEFENDANT:
IZI admitted guilt to violation of allegation( s) No.       One.

 D   was found guilty in violation of allegation(s) No.
                                                          ~~~~~~~~~~~~~~
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
              1                     nv24, Failure to complete punitive RRC (Residential Reentry Center) placement




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     January 7. 20 J9




                                                                       ON. John A. Houston
                                                                          ITED STATES DISTRICT JUDGE




                                                                                                                  l 3-cr-04193-JAH-1
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                Jessie Gonzalez                                              Judgment - Page 2 of 2
CASE NUMBER:              13-cr-04193-JAH-1

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Thirteen months.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
        D    at                                                on
        0    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  0
       Prisons:
        0    on or before
        0    as notified by the United States Marshal.
        0    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

  I have executed this judgment as follows:

        Defendant delivered on                                           to

  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL



                                                                                                    13-cr-04193-JAH-1
